RESOLUCIÓN
Examinada la Petición de Certiorari presentada en el caso de epígrafe, se ordena a la Secretaria expedir un Man-damiento de Certiorari dirigido al Tribunal de Apelaciones, Región Judicial de San Juan, para que a la brevedad posible remita a la Secretaria de este Tribunal los autos origi-nales o una copia certificada del Caso Núm. KLCE-2009-00185, Jorge Suárez Cáceres v. Comisión Estatal de Elecciones y otros.
*910Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton emitió un voto disidente, al cual se unieron la Jueza Aso-ciada Señora Fiol Matta y la Juez Asociada Señora Rodrí-guez Rodríguez.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo